The opinion of the Court was drawn up by
Davis, J.
The demandants claim under a recorded deed, dated Sept. 16th, 1856. The proof of authority on the part of Guild to execute that deed, is sufficient, as against a stran■ger. The tenants have no interest in the mortgage assigned-to Cram. And the evidence fails to show that the collector of taxes, under whose deeds they claim, proceeded according to statute in making the sales. Exceptions overruled.
Tenney, C. J., and Appleton, Cutting, May and Kent, JJ., concurred.